       Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 1 of 10




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                                          9/9/2021
    SPECTRUM DYNAMICS MEDICAL
    LIMITED,

                                   Plaintiff,                  OPINION ON CLAWBACK REQUEST
                      -against-                                      18-CV-11386 (VSB)(KHP)


    GENERAL ELECTRIC COMPANY et al.,

                                   Defendant.

    KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         On July 22, 2021, Plaintiff Spectrum Dynamics Medical Limited (“Spectrum”) notified

Defendant General Electric (“GE”) of their intention to clawback 42 documents that are subject

to the attorney-client privilege pursuant to the Court’s Protective Order (ECF No. 156.) (ECF No.

325-1, Ex. 1.). On August 12, 2021, Defendants filed this instant motion claiming that, of the 42

documents, five 1 communications constituted a waiver of privilege because Plaintiff disclosed

these communications to third parties. (ECF No. 325.) After reviewing the disputed documents

in camera, the Court concludes that they are within the attorney-client privilege and do not

constitute a waiver. Accordingly, Defendant’s motion to compel is DENIED.




1
 In Plaintiff’s Opposition they noted that they withdrew their request to claw-back document
“SDML_PRIV_00000245,” leaving this Court to review 4 instead of 5 documents. (ECF No. 349.)


                                                       1
      Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 2 of 10




                                  NATURE OF THE DOCUMENTS


        At issue are four 2 email communications that relate to a corporate name change and

restructuring transaction – the Spectrum predecessor-in-interest V-Target family of multi-

national companies changing its name and restructuring into the Spectrum family of companies

– that occurred in 2005.3 (ECF No. 349.) Plaintiff maintains that Hobart Holding Ltd. (“Hobart”),

who employed Guy Wollman (“Wollman”) and Miki Eden (“Eden”), was affiliated with Spectrum

(formerly V-Target) under the common ownership and control of principal, Dr. Shlomo Ben-Haim,

in 2005. (Id.) Plaintiff alleges that, at least during 2005, Spectrum did not have an internal

financial manager, and Wollman and Eden served in this capacity for Spectrum – acting as de

facto Spectrum employees (or at least agents) in the role of financial managers to Spectrum and

Yesha Primes, the Primes Shiloh Givon and Meir attorney, in connection with the 2005

restructuring transaction. (Id.) Plaintiff maintains that in this position, Wollman and Eden

understood and respected the confidential and privileged nature of communications with

counsel and were essential to Spectrum’s ability to complete the restructuring transaction. (Id.)

        Plaintiff provided a privilege log to the Defendant that identified the four documents at

issue with the following explanations:


            •    SDML_PRIV_00000238 is a May 23, 2005 email from Yoel Zilberstien to Guy
                 Wollman with the subject “FW: v-target financial statements.”

            •    SDML_PRIV_00000239 is a May 29, 2005 email from Yoel Zilberstien to Guy
                 Wollman and Miki Eden with the subject “FW.”



2
 Plaintiff provided certified translations of the documents that appeared to be in Hebrew in camera to chambers.
3
 As further detailed in the First Amended Complaint, in 2005, V-Target LLC changed its name to Spectrum
Dynamics LLC and V-Target Technologies Ltd. changed its name to Spectrum Dynamics (Israel) Ltd. (FAC, ECF No. 38
¶ 13.)

                                                       2
      Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 3 of 10




             •   SDML_PRIV_00000242 is an August 22, 2005 email from Yoel Zilberstien to Miki
                 Eden with the subject “FW: V-Target Yona Bouskila.”

             •   SDML_PRIV_00000244 is an August 31, 2005 email from Yoel Zilberstien to Yesha
                 Primes and Miki Eden with the subject “RE: 2003 Financials.”


        To provide further context for the claim of privilege, Plaintiff provided a declaration from

Yoel Zilberstien, the Founder and current Chief Technology Officer of Spectrum, who provided

the services agreement between Spectrum and Hobart. (Zilberstien Decl. ¶¶ 1, 6.) The

Declaration explains that Hobart and Vtech were under common ownership, used the same

corporate counsel, and that Hobart provided essential services to Vtech. The Declaration affirms

that under that services agreement, “[h]obart personnel acted as Spectrum employees and

respected and treated confidential and/or privileged information of Spectrum as if Spectrum

employees.” (Zilberstien Decl. ¶ 8.) As relevant here, Guy Wollman and Miki Eden provided

financial consulting services to Spectrum because it did not have an internal financial manager.

(Zilberstien Decl. ¶ 9.) Thus, according to Zilberstein, Wollman and Eden were working together

with Zilberstein, as de facto employees of Vtech, to assist Vtech’s counsel (Yesha Primes) by

providing information needed to advise on the corporate restructuring.


        The Defendant does not challenge that the substance of the communications are

privileged or that the documents were inadvertently produced, but instead argues that these

communications were disclosed to a third party - Hobart Holding Ltd (and by extension Wollman

and Eden) – and thus any privilege was waived.4 (ECF No 325.) Defendants further argue that the

privilege log was not sufficient because it does not describe the relationship between Spectrum


4
  The emails in question are all chains of communications involving attorney Yesha Primes – either relaying
information to or receiving/relaying information from Primes.

                                                         3
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 4 of 10




and Hobart and when GE inquired with Spectrum about a specific agreement between Hobart

and Spectrum, the Plaintiff could not provide one. (Id.) Consequently, Defendants claim that

Plaintiff cannot show that that it had a common legal interest with the third-party, has not

demonstrated that Hobart was essential to allow communications between the companies to

occur, or proved that Hobart was a functional equivalent of a corporate employee. (Id.)


                                      ATTORNEY-CLIENT PRIVILEGE


       The attorney-client privilege protects communications (1) between a client and his or her

attorney (2) that are intended to be, and in fact were, kept confidential (3) for the purpose of

obtaining or providing legal advice. Fed. R. Evid. 501; In re County of Erie, 473 F.3d 413, 418-419

(2d Cir. 2007). As the U.S. Supreme Court explained in Upjohn Co. v. United States, the privilege

encourages full and frank communications between a client and counsel, which in turn promotes

an understanding of and compliance with the law and the administration of justice. 449 U.S. 383,

389 (1981).    The privilege is narrowly construed, however, because it renders relevant

information undiscoverable. Fisher v. United States, 425 U.S. 391, 403 (1976); In re County of

Erie, 473 F.3d at 418. The party asserting privilege has the burden of demonstrating it is

privileged. See, e.g., United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011) (citing von Bulow ex

rel. Auersperg v. von Bulow, 811 F.2d 136, 144 (2d Cir. 1987)).

       Generally, “disclosure to a third party by the party of a communication with his attorney

eliminates whatever privilege the communication may have originally possessed.” In re Horowitz,

482 F.2d 72, 81 (2d Cir. 1973); see also La Suisse, Societe d'Assurances Sur La Vie v. Kraus, 62 F.

Supp. 3d 358, 363 (S.D.N.Y. 2014) (“The attorney-client privilege does not normally attach to

privileged communications that are disclosed to persons who are neither the attorney nor the

                                                 4
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 5 of 10




client.”) (citing Ratliff v. Davis Polk & Wardwell, 354 F.3d 165, 170 n.5 (2d Cir. 2003)).

Notwithstanding this general rule, there are circumstances where courts have not found a waiver

even where attorney-client communications were shared with a third party. For purposes of this

motion, the relevant exceptions are: the essential third-party consultant exception, the common

interest exception, and the functional equivalent exception. (ECF No. 325.)

       The essential third-party consultant exception occurs when the inclusion of a third party

is “necessary, or at least highly useful, for the effective consultation between the client and the

lawyer.” United States v. Adlman, 68 F.3d 1495, 1499 (2d Cir. 1995); Nat'l Educ. Training Grp., Inc.

v. Skillsoft Corp., 1999 WL 378337, at *4 (S.D.N.Y. June 10, 1999) (Communications fall within the

exception if the third party was “nearly indispensable or served some specialized purpose in

facilitating the attorney-client communication.”) However, “a communication between an

attorney and a third party does not become shielded by the attorney-client privilege solely

because the communication proves important to the attorney's ability to represent the

client.” United States v. Ackert, 169 F.3d 136, 139 (2d Cir. 1999). Rather, the privilege extends to

a communication disclosed to a third party only “if the purpose of the third party's participation

is to improve the comprehension of the communications between attorney and

client.” Id.; accord Ravenell v. Avis Budget Grp., Inc., 2012 WL 1150450, at *2 (E.D.N.Y. Apr. 5,

2012); Exp.-Imp. Bank of the U.S. v. Asia Pulp & Paper Co., 232 F.R.D. 103, 113 (S.D.N.Y. 2005).

       The common-interest exception applies where the communication pertains to a joint

defense effort or other legal strategy in the context of pending or reasonably anticipated

litigation. United States v. Krug, 868 F.3d 82, 86 (2d Cir. 2017); Ambac Assur. Corp. v.

Countrywide Home Loans, Inc., 27 N.Y.3d 616, 627, 57 N.E.3d 30, 37 (2016). Under this


                                                 5
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 6 of 10




exception, only communications "made in the course of an ongoing common enterprise and

intended to further the enterprise" are protected. Krug, 868 F.3d 82, 86. As with all attorney-

client privilege claims, a claim of privilege under the common-interest rule “requires a showing

that the communication in question was given in confidence and that the client reasonably

understood it to be so given.” United States v. Schwimmer, 892 F.2d 237, 244 (2d Cir. 1989.)

Although the common-interest rule “somewhat relaxes the requirement of confidentiality by

defining a widened circle of persons to whom clients may disclose privileged communications,”

Restatement (Third) of the Law Governing Lawyers § 76 cmt. c (2000) (internal citation

omitted), “a communication directly among the clients is not privileged unless made for the

purpose of communicating with a privileged person,” Id. § 76 cmt. d, i.e., the lawyer, “agents

of” the client or of the lawyer “who facilitate communications between” the client and the

lawyer, and “agents of the lawyer who facilitate the representation.” Id. § 70. It is not

“necessary for the attorney representing the communicating party to be present when the

communication is made and that there be actual litigation in progress for the common interest

rule of the attorney-client privilege to apply. See Ambac Assur. Corp., 27 N.Y.3d 616, 627, 57

N.E.3d 30, 37 (2016); HSH Nordbank AG New York Branch v. Swerdlow, 259 F.R.D. 64 (S.D.N.Y.

2009); Schwimmer, 892 F.2d 237, 244 (2d Cir. 1989.)

       The last exception, the functional equivalent doctrine, has been adopted and applied by

other Circuits but has never been recognized by the Second Circuit. See Church & Dwight Co. Inc.

v. SPD Swiss Precision Diagnostics, GmbH, 2014 WL 7238354, *1 (S.D.N.Y. 2014); see also

Narayanan v. Sutherland Glob. Holdings Inc., 285 F. Supp. 3d 604, 614–15 (W.D.N.Y. 2018).

Nevertheless, assuming that the exception is viable in this Circuit, factors relevant to determining


                                                 6
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 7 of 10




whether the third party was a functional equivalent to an employee include: whether the

consultant exercised independent decision-making on the company's behalf; possessed

information held by no one else at the company; served as a company representative to other

third parties; maintained an office at the company or otherwise spent a substantial amount of

time working for it; and sought legal advice from corporate counsel to guide his or her work for

the company. See, e.g., Narayanan, 285 F.Supp.3d at, 617–18; Durling v. Papa John's Int'l, Inc.,

2018 WL 557915, at *5 (S.D.N.Y. Jan. 24, 2018); Church & Dwight Co., 2014 WL 7238354, at *3;

Steinfeld v. IMS Health Inc., 2011 WL 6179505, at *3–4 (S.D.N.Y. Dec. 9, 2011).

                                      ANALYSIS

       Defendant argues that none of the third-party waiver exceptions apply here and

therefore Plaintiff waived their claim of privilege. (ECF No. 325 at pp. 4-5.) The Court disagrees.

       As a preliminary matter, requiring corporate parties to establish a common

representation or interest is not an arduous task. See In re Keurig Green Mt. Single-Serve Coffee

Antitrust Litig., 2019 U.S. Dist. LEXIS 215919, *32, 2019 WL 6736132 (S.D.N.Y. July 18, 2019).

Plaintiff explains that V-Target/ Spectrum and Hobart were both under the common ownership

of Shlomo Ben Haim and provided a declaration from Yoel Zilberstien’s stating that “[h]obart

provided administrative, financial and advisory services first to V-Target and then Spectrum,”

during 2004-2005 and after the name change in 2005, in a consulting capacity. (Zilberstien Decl.

¶ 5.) Additionally, the Services Agreement between Spectrum and Hobart says “[h]obart

personnel acted as Spectrum employees and respected and treated confidential and/or

privileged information of Spectrum as if Spectrum employees.” (Id. ¶¶ 6, 8.) These documents

are sufficient to explain the common interest and close relationship between Hobart employees


                                                 7
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 8 of 10




and Spectrum and support a claim of privilege. Gulf Islands Leasing, Inc. v. Bombardier Capital,

Inc., 215 F.R.D. 466, 472 (S.D.N.Y. 2003) (A party seeking to establish privilege must do so

"based on competent evidence, usually through the admission of affidavits, deposition

testimony or other admissible evidence."); Bowne of New York City, Inc. v. AmBase Corp., 150

F.R.D. 465, 473 (S.D.N.Y. 1993) (a party may support its claims of privilege by the submission of

“affidavits or equivalent statements that address each document in issue”); see also, Overton v.

Todman & Co., CPAs, P.C., 249 F.R.D. 147, 148 (S.D.N.Y. 2008) (Court found that the affidavits

asserting the privilege was properly asserted).

       It is evident Hobart employees were essential consultants to Spectrum’s predecessor in

connection with the corporate restructure and served in an “in-house” role insofar as they were

treated as employees, required to maintain confidentiality and provided essential advice to

attorneys working on the restructure and name change. See AU New Haven, LLC v. YKK Corp.,

2016 U.S. Dist. LEXIS 160602, 2016 WL 6820383, at *3 (S.D.N.Y. Nov. 18, 2016). As provided by

Plaintiff and detailed in the declaration, Wollman and Eden’s involvement improved the

comprehension of the communications between attorney and client. Thus, Defendant’s

argument that Wollman and Eden were not essential to the provision of legal advice fails.

Universal Std. Inc. v. Target Corp., 331 F.R.D. 80, 2019 WL 1983944, at *5 (S.D.N.Y. 2019).

        In re Keurig Green Mt. Single-Serve Coffee Antitrust Litig., 2019 U.S. Dist. LEXIS 215919,

*28, 2019 WL 6736132, relied on by Defendant, actually supports Plaintiff’s assertion of

privilege. In Keurig, Plaintiffs challenged Defendants’ privilege assertions over documents

shared with a forensic accounting firm. The Defendants produced a declaration from their

financial advisor explaining that they retained a firm to provide forensic accounting assistance


                                                  8
     Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 9 of 10




to their legal office. The Court found that the declaration, the documents themselves and the

briefing demonstrated that the forensic accounting firm – like Hobart here – was an “arm of the

attorneys in order to facilitate the lawyers’ rendition of work for the client.” Fitzpatrick v. Am.

Int'l Grp., Inc., No. 10 Civ. 142(MHD), 2011 U.S. Dist. LEXIS 10975, 2011 WL 350287, at *3

(S.D.N.Y. Feb. 1, 2011).

       Without a dedicated internal financial manager, Spectrum and the Primes Shiloh

attorney relied upon Hollman and Eden for their specialized financial expertise and knowledge

to understand the financial issues underlying the 2005 Restructuring Transaction. (ECF No. 349

at p. 5.) This fact supports application of an exception to the general waiver rule. Universal Std.

Inc., 331 F.R.D. 80, 2019 WL 1983944, at *5 (role was to supply “specialized knowledge to allow

an attorney to understand the client's situation.”) Additionally, to the extent the third

exception applies, the Court finds that Wollman and Eden were acting as de facto Spectrum

employees while providing financial consulting services because they were “incorporated into

[the company’s] staff to perform a corporation function that was necessary.” Indeed, the

agreement prepared at the time of the transaction stated as much. Viacom Inc. v. Sumitomo

Corp. (In re Copper Mkt. Antitrust Litig.), 200 F.R.D. 213, 219 (S.D.N.Y. 2001).

       Finally, to the extent Defendant contends that Spectrum has attempted to use the

privilege as both a sword and a shield and therefore may not properly withhold the disputed

documents as privileged, its argument is unavailing. The Second Circuit explained that “the

attorney-client privilege cannot at once be used as a shield and a sword. A defendant may not

use the privilege to prejudice his opponent’s case or to disclose some selected communications

for self-serving purposes.” United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991). The


                                                  9
    Case 1:18-cv-11386-VSB-KHP Document 362 Filed 09/09/21 Page 10 of 10




principle is to ensure fairness in litigation. Thus, where the partial disclosure was for the

benefit of the privilege holder, courts find that there is a waiver as to other communications on

the same subject to ensure the requesting party has the full picture of the subject of the

communications. Tribune Co. v. Purcigliotti, No. 93-cv-7222 (LAP) (THK), 1997 WL

10924, at *5 (S.D.N.Y. Jan. 10, 1997), modified, 1998 WL 175933 (S.D.N.Y. Apr. 14, 1998).

Having reviewed the emails in question in camera and considered the other allegedly privileged

emails that Defendant says were produced and not clawed back, the Court finds that there is no

basis for finding that Spectrum has engaged in selective disclosure of privileged

communications for litigation advantage. Thus, there is no basis for finding waiver for this

reason either.


                                      CONCLUSION


       For all the foregoing reasons, Defendant’s motion to compel is DENIED.


          SO ORDERED.



 Dated:    September 9, 2021
           New York, New York

                                                                KATHARINE H. PARKER
                                                            United States Magistrate Judge




                                                 10
